ORDER

The court has received a certified copy of the judgment from the clerk of the *816Supreme Court of the United States in Holmes Group, Inc. v. Vomado Air Circulation Systems, Inc., 535 U.S. 826, 122 S.Ct. 1889, 153 L.Ed.2d 13 (2002). The Supreme Court vacated this court’s judgment in Holmes Group, Inc. (No. 00-1286) issued on June 5, 2001, and remanded.
Accordingly,
IT IS ORDERED THAT:
(1) The mandate issued on June 26, 2001, is hereby recalled and the appeal is reinstated.
(2) The case shall be returned to the original merits panel.
(3) It is hereby stipulated and agreed, by and between the parties, that this appeal is voluntarily dismissed in its entirety,1 pursuant to Fed.R.App.P.42. Each party shall bear its own costs and fees, if any.

. The movants request a dismissal with prejudice. It is not this court’s usual practice, when granting joint motions to dismiss, to state whether the motion is granted with or without prejudice.